DETAILED ACTION

Request for Continued Examination
1.	The request filed on August 6, 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.53(d) based on parent Application No. 16/442,844 is acceptable and a RCE has been established. An action on the RCE follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In view of the amendment filed August 6, 2021, claims 1-5, 13, 21, 22 have been cancelled, and new claims 23-26 have been added. Claims 6-12, 14-20, 23-26 are pending.
Claim Objections
4.	Claim 19 is objected to because of the following informalities:  Claim 19 (line 5, 6), the recitations “O” should be “0”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 6-12, 14-19, 23-26 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sugawara (US 2008/0125531 A1).

    PNG
    media_image1.png
    331
    808
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    242
    821
    media_image2.png
    Greyscale



Regarding claims 6, 11, 12, Sugawara (page 6, 0102; page 2 0031) discloses a method of using ROMP (ring opening metathesis polymerization) process for preparing polymeric compositions comprising cycloolefins (page 2, 0025-0026), metathesis polymerization catalyst. Since claims 11, 12 does not contain any requirement of shape claims 11, 12.

    PNG
    media_image3.png
    187
    447
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    187
    445
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    283
    446
    media_image5.png
    Greyscale



oC to less than 150 oC” of claim 6, and the recitation “polymerizing the ROMP composition using processing temperatures ranging from -78 oC to less than 120 oC” of claim 26, Sugawara (page 6, 0104) disclose ROMP polymerization temperatures ranging from -30 to 200 oC, meeting the requirements as claimed.  Further, Sugawara (page 10, 0159) in example 6 disclose a ROMP polymerization process that is carried out at a temperature of 70 oC, also meeting the requirement as claimed.

    PNG
    media_image6.png
    87
    466
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    274
    456
    media_image7.png
    Greyscale



Further, Sugawara (page 1, 0003; page 3, 0034) clearly indicates that the disclosed preparation process involves the use of a metal carbene, meeting the requirements of claims 6, 18, 19.

    PNG
    media_image8.png
    277
    453
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    488
    466
    media_image9.png
    Greyscale



Sugawara (page 4, 0066; page 5, 0071) also explicitly indicates that dicumyl peroxide can be used as a crosslinking agent.

    PNG
    media_image10.png
    659
    446
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    84
    459
    media_image11.png
    Greyscale



Regarding claims 7, 8, 9, Sugawara (page 6, 0097-0099) clearly teaches the suitability of incorporating antioxidants, elastomers (impact modifier), and phosphorus-type antioxidants (such as tri-alkylphosphine, which can be considered an exogenous inhibitor (PGPUB US2020/0071457 A1, 0569) into the disclosed compositions.

    PNG
    media_image12.png
    128
    483
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    217
    476
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    321
    464
    media_image14.png
    Greyscale


 

    PNG
    media_image15.png
    721
    448
    media_image15.png
    Greyscale



Regarding claims 9, 19, Sugawara (page 8, 0127) clearly teaches the suitability of incorporating a phosphine compound (an exogenous inhibitor according to applicants’ specification) into the disclosed compositions. The disclosed tri-n-butyl phosphine (an exogenous inhibitor) meeting the requirement of claims 9, 19.

    PNG
    media_image16.png
    211
    449
    media_image16.png
    Greyscale



Regarding claim 10, Sugawara (page 2, 0023-0027) clearly teaches the suitability of employing cycloolefins and polycyclic olefins (polycyclic norbornenes) for the disclosed method and resins of Sugawara.

    PNG
    media_image17.png
    231
    478
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    90
    475
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    107
    468
    media_image19.png
    Greyscale




    PNG
    media_image20.png
    363
    465
    media_image20.png
    Greyscale



Regarding the claimed feature “resistance to hydrocarbon fluids”, Sugawara (page 7, 0108) discloses examples of hydrocarbon solvents, and the use of gel swell for characterizing the polymeric compositions (page 11, 0167, 0172).

    PNG
    media_image21.png
    84
    450
    media_image21.png
    Greyscale




    PNG
    media_image22.png
    82
    461
    media_image22.png
    Greyscale



Sugawara (page 11,0167, 0172) discloses examples of the disclosed compositions having a gel swelling percentage of 24% (124%-100%) and 19% (119%-100%), which have been described in applicants’ working examples, the examiner has a reasonable basis to believe that the compositions of Sugawara can be considered “resistance to hydrocarbon fluids”.
Regarding the claimed resistance to hydrocarbon fluid property features “the ROMP composition exhibits a gel swell which is lower than a comparable ROMP composition containing an equimolar amount of peroxide radical initiator that is not dicumyl peroxide” of claim 23,  “the ROMP composition exhibits a gel swell which is lower than a comparable ROMP composition containing an equimolar amount of di-tert-butyl peroxide” of claim 24, and  “the ROMP composition exhibits a gel swell which is at least 10% lower than a comparable ROMP composition containing an equimolar amount of di-tert-butyl peroxide” of claim 25, in view of the substantially identical compositions disclosed in Sugawara and as claimed, the examiner has a reasonable basis to believe that the claimed resistance to hydrocarbon fluid property features “the ROMP composition exhibits a gel swell which is lower than a comparable ROMP composition containing an equimolar amount of peroxide radical initiator that is not dicumyl peroxide” of claim 23,  “the ROMP composition exhibits a gel swell which is lower than a comparable ROMP composition containing an equimolar amount of di-tert-butyl peroxide” of claim 24, and  “the ROMP composition exhibits a gel swell which is at least 10% lower than a comparable ROMP composition containing an equimolar amount of di-tert-butyl peroxide” of claim 25 are inherently possessed in the resin compositions disclosed in Sugawara. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding claims 14-17, Sugawara (page 10, 0159) clearly discloses the use of DCPD (dicyclopentadiene), meeting the requirements of claims 14-17 as claimed.
Regarding claim 18, Sugawara (page 3, 0034, 0039-0052) discloses Ruthenium compounds for the preparing the disclosed Ruthenium carbene complex meeting the requirements as claimed.

    PNG
    media_image23.png
    285
    468
    media_image23.png
    Greyscale




    PNG
    media_image24.png
    503
    467
    media_image24.png
    Greyscale




    PNG
    media_image25.png
    598
    371
    media_image25.png
    Greyscale



Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. Applicants argue that the claims are allowable because Sugawara does not teach the polymerization temperature “ranging from -78 oC to less than 150 oC” of claim 6, and the polymerization temperature “ranging from -78 oC to less than 120 oC” of claim 26, applicants must recognize that Sugawara (page 6, 0104; page 10, 0159) explicitly disclose ROMP polymerization temperatures ranging from -30 to 200 oC, meeting the requirements as claimed. In example 6, a ROMP polymerization is carried out at a temperature of 70 oC.

    PNG
    media_image6.png
    87
    466
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    274
    456
    media_image7.png
    Greyscale



	Regarding applicant’s argument that the claimed “method of making a ROMP composition” involves the making of a polymeric product that has been crosslinked, applicant must recognize that the claims as written do not support such argument because the claims as written do not require the polymeric product of the claimed method to be “a crosslinked” polymeric product.
Allowable Subject Matter
7.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
August 11, 2021